Oo Oo HN DH HH Hh WY KH kK

NN NM NN NH KY HD BR NR mete
on KN A BR WwW ND SF OO we NI KN OH RB WH NH KS OO

Case 3:19-cr-05330-DWC Document1 Filed 07/30/19 Page 1 of 2

 

 

 

 

FILED ENTERED
LODGED RECEIVED
JUL 30 2019

CLERK U.S, DISTRIC
.S. DISTRICT COURT
By EoTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

 

 

UNITED STATES OF AMERICA,
Plaintiff
v.
RAFAEL MELARA,
Defendant.

 

 

The United States Attorney charges that:

Count One

wCR19-5330 owe

MISDEMEANOR CRIMINAL
INFORMATION

(Delay or Destruction of Mail or Newspapers)

On or about October 16, 2018, in Lakewood, Washington, in the Western District

of Washington, RAFAEL MELARA, a United States Postal Service employee, improperly

detained, delayed, and destroyed newspaper materials.

Hf
if
if

CRIMINAL INFORMATION // RAFAEL MELARA - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
CoD DA WH B&B we BH Le

bo tr i) i) i) tN i) i) i) _ — — —_ — — — — — —
oa DN NN SF WY YM FS ODO OBO Se ADD OH BB WH HB KF CO

 

 

Case 3:19-cr-05330-DWC Document1 Filed 07/30/19 Page 2 of 2

All in violation of Title 18, United States Code, Section 1703(b).
DATED this 30“ day of -TWLy

2019.

(hx

fk MORAN
United States Attorney

& = D. OESTERLE

Assistant United States Attorney

TELE

Assistant United States Attorney

CRIMINAL INFORMATION // RAFAEL MELARA - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
